DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0375054 A1).

Regarding claim 1, Wang discloses a display device, comprising: 
a display panel (Fig. 4 element 11) configured to display an image (as discussed in Paragraph [0002]); 
a back cover (Fig. 4 element 12) on a rear surface of the display panel and including a magnetic material (as discussed in Paragraph [0031]); 
a protective layer (Fig. 4 element 4’) on a rear surface of the back cover facing away from the display panel (as shown in Fig. 4); and 
a roller (Fig. 4 element 2) configured to wind or unwind the protective layer, the back cover, and the display panel together around the roller (as discussed in Paragraphs [0034]-[0035]), 
wherein the display panel and the back cover are coupled to each other in a wound state and in an unwound state (as shown in Figs. 3 and 4), and 
wherein the protective layer is disposed in an area overlapping the back cover (as shown in Fig. 4).
Wang does not expressly disclose the protective layer including an insulating material, however paragraph [0031] of the reference suggests that a magnetic material may be combined with an insulating material in order to form a flexible layer and one of ordinary skill in the art would have recognized that such a construction could be utilized in the formation of the protective layer of the device.

Regarding claim 2, Wang discloses the device as set forth in claim 1 above and further wherein the back cover includes a resin (as discussed in Paragraph [0031]) and a plurality of magnetic material particles dispersed in the resin (as discussed in Paragraph [0031] as “magnetic powders”).

Regarding claim 22, Wang discloses the device as set forth in claim 1 and further wherein the protective layer is configured to be disposed between the front surface of the display panel and the back cover and prevent the back cover from contacting the front surface of the display panel in a wound state around the roller (as shown in Figs. 3 and 4 wherein back cover element 12 is located between display panel element 11 and protective layer element 4’).

Regarding claim 23, Wang discloses the device as set forth in claim 1 above.
Wang does not expressly disclose wherein the protective layer is an insulating layer formed of one or more insulating materials, however, as set forth in the rejection of claim 1 above, paragraph [0031] of the reference suggests that a magnetic material may be combined with an insulating material in order to form a flexible layer and one of ordinary skill in the art would have recognized that such a construction could be utilized in the formation of the protective layer of the device, as such imparting at least one insulating material in the protective layer.

Claims 3, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Park et al. (US 2019/0098774 A1) henceforth Park ‘774.

Regarding claim 3, Wang discloses the device as set forth in claim 1 above.
Wang does not expressly disclose comprising a first area and a second area extending from the first area, 
wherein the display panel and the back cover are disposed in the first area, and 
wherein the display device further comprises a flexible film and a printed circuit board in the second area and electrically connected to the display panel.
Park ‘774 teaches a display device which comprises a first area and a second area extending from the first area (as shown in Fig. 14 wherein the first area is covered by element 15 and the second area is above the first area), wherein the display panel and the back cover are disposed in the first area (as shown in Figs. 14 and 17), and wherein the display device further comprises a flexible film (Fig. 14 element 231) and a printed circuit board (Fig. 14 element 120) in the second area and electrically connected to the display panel (as discussed in Paragraph [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a printed circuit board and associated film in the second area of the device as taught by Park ‘774 in the device of Wang in order to provide a means of driving the display.

Regarding claim 6, Wang in view of Park ‘774 discloses the device as set forth in claim 3 above.
Wang does not expressly disclose further comprising a shielding layer in the second area, wherein the back cover is further disposed in the second area, and the shielding layer is disposed between the back cover and at least one of the flexible film and the printed circuit board.
Park ‘774 as combined with Wang in claim 3 above teaches further comprising a shielding layer (Fig. 15 element 75) in the second area, wherein the back cover is further disposed in the second area (as shown in Fig. 15), and the shielding layer is disposed between the back cover and at least one of the flexible film and the printed circuit board (as shown in Fig. 15).

Regarding claim 11, Wang discloses the device as set forth in claim 3 above.
Wang does not expressly disclose wherein the back cover includes a plurality of back cover patterns spaced apart from each other.
Park ‘774 as combined with Wang in claim 3 above teaches wherein the back cover includes a plurality of separate back cover patterns spaced apart from each other (as shown in Figs. 20A-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide patterns in the back cover of the device of Wang as taught by Park ‘774 in order to facilitate a more flexible back cover in the device.


Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Park ‘774 as applied to claim 3 above, and further in view of Heo et al. (US 2017/0156225 A1).

Regarding claim 4, Wang in view of Park ‘774 discloses the device as set forth in claim 3 above.
Wang does not expressly disclose wherein the flexible film and the printed circuit board are disposed on the protective layer in the second area, and the back cover is not disposed in the second area in an unwound state.
Heo teaches wherein the flexible film and the printed circuit board are disposed on the protective layer in the second area (as previously taught by Park ‘774 in Fig. 14), and the back cover is not disposed in the second area in an unwound state (as previously taught by Park ‘774 in Fig. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a protective layer as taught by Heo in the device of Wang as modified by Park ‘774 in order to provide a protective barrier to the rear of the display device in the unwound state.

Regarding claim 5, Wang in view of Park ‘774 and Heo discloses the device as set forth in claim 4 above.
Wang does not expressly disclose wherein the protective layer is fixed to the roller.
Heo teaches wherein the protective layer is fixed to the roller (by virtue of the protective layer being fixed to the back cover and the back cover being fixed to the roller element as shown in Fig. 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date to fix the protective layer to the back cover as taught by Heo in the device of Wang as modified by Park ‘774 in order to ensure that the protective layer moves with the back cover as one.


Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Heo et al. (US 2017/0156225 A1).

Regarding claim 8, Wang discloses the device as set forth in claim 1 above.
Wang does not expressly disclose wherein the back cover includes a center area and edge areas at respective lateral sides of the center area, the protective layer covering the center area and the edge areas of the back cover, and wherein a thickness of the back cover in the center area is larger than a thickness of the back cover in the edge areas, and a portion of the protective layer covering the edge areas has a larger thickness than a portion of the protective layer covering the center area.
Heo teaches wherein the back cover includes a center area and edge areas at respective lateral sides of the center area (as shown in Fig 37 (b)), the protective layer covering the center area and the edge areas of the back cover (as shown in Fig. 37(b) wherein the protective layer element 15b covers the center area of back cover element 15a), and wherein a thickness of the back cover in the center area in a first direction is larger than a thickness of the back cover in the edge areas in the first direction (wherein the thickness of the back cover in the x direction is thicker than the thickness of the back cover in the z direction), and a portion of the protective layer covering the edge areas has a larger thickness in the first direction than a portion of the protective layer covering the center area (wherein the thickness of the protective layer in the x direction from the edge of the back cover element 15a to the outside of the display is thicker than the thickness of the protective layer in the z direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a protective layer covering the center and edge areas of the back cover as taught by Heo in the device of Wang in order to ensure that the whole of the back cover is protected from damage.

Regarding claim 9, Wang in view of Heo discloses the device as set forth in claim 8 above.
Wang does not expressly disclose further comprising: a reinforcing member on at least one of the edge areas of the back cover and contacting at least one side surface of the protective layer.
Heo teaches further comprising: a reinforcing member (Fig. 37(b) element 15c) on at least one of the edge areas of the back cover and contacting at least one side surface of the protective layer (as shown in Fig. 37(b)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a reinforcing member on the edge areas of the back cover in order to ensure lateral stability of the display device in the unwound state.


Claims 12, 21, and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0375054 A1) in view of Park et al. (Thin film encapsulation for flexible AM-OLED: a review).

Regarding claim 12, Wang discloses a display device, comprising: 
a display panel (Fig. 4 element 11) configured to display images (as discussed in Paragraph [0002]); 
a back cover(Fig. 4 element 12) including a magnetic material (as discussed in Paragraph [0031]); 
a protective layer (Fig. 4 element 4’) on a rear surface of the back cover facing away from the display panel (as shown in Fig. 4); and 
a roller (Fig. 4 element 2) configured to wind or unwind the protective layer, the back cover, and the display panel together around the roller (as discussed in Paragraphs [0034]-[0035]).
Wang does not expressly disclose the protective layer including an insulating material, however paragraph [0031] of the reference suggests that a magnetic material may be combined with an insulating material in order to form a flexible layer and one of ordinary skill in the art would have recognized that such a construction could be utilized in the formation of the protective layer of the device.
Wang does not expressly disclose the display panel including an encapsulating substrate, the back cover attached to the encapsulating substrate of the display panel, the encapsulating substrate including a metal material.
Park teaches wherein it is known in the art for an OLED display panel, such as that used in the Wang device, to include an encapsulating substrate which includes a metal material (as discussed in section 2 on Page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date for the OLED display panel of the Wang to include an encapsulating substrate including a metal material as taught by Park in the device of Wang as a common practice in the art, and further that said substrate would be attached to the back cover as the back cover was previously disclosed to be attached to the display panel of the Wang device and as such, the encapsulating substrate would also be attached to the back cover.

Regarding claim 21, Wang in view of Park discloses the device as set forth in claim 1 and further wherein the protective layer is configured to be disposed between the front surface of the display panel and the back cover and prevent the back cover from contacting the front surface of the display panel in a wound state around the roller (as shown in Wang Figs. 3 and 4 wherein back cover element 12 is located between display panel element 11 and protective layer element 4’).

Regarding claim 24, Wang in view of Park discloses the device as set forth in claim 12 above.
Wang does not expressly disclose wherein the protective layer is an insulating layer formed of one or more insulating materials, however, as set forth in the rejection of claim 12 above, paragraph [0031] of the reference suggests that a magnetic material may be combined with an insulating material in order to form a flexible layer and one of ordinary skill in the art would have recognized that such a construction could be utilized in the formation of the protective layer of the device, as such imparting at least one insulating material in the protective layer.



Claims 13, 15, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Park as applied to claim 12 above, and further in view of Park et al. (US 2019/0098774 A1) henceforth Park ‘774.

Regarding claim 13, Wang in view of Park discloses the device as set forth in claim 12 above and further wherein the back cover is fixed to the roller (as shown in Fig. 2).
Wang does not expressly disclose further comprising: a flexible film on the back cover and connected to the display panel; and a printed circuit board on the back cover and connected to the flexible film.
Park ‘774 teaches a flexible film (Fig. 14 element 231) on the back cover (Fig. 14 element 15) and connected to the display panel (as discussed in Paragraph [0067]); and a printed circuit board (Fig. 14 element 120) on the back cover and connected to the flexible film (as shown in Fig. 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a printed circuit board and associated film as taught by Park in the device of Wang in order to provide a means of driving the display.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a shielding layer between the printed circuit board and the back cover in order to provide a robust protective element to the printed circuit board so as to avoid damage to the printed circuit board.

Regarding claim 15, Wang in view of Park discloses the device as set forth in claim 13 above.
Wang does not expressly disclose further comprising: a shielding layer between the back cover and at least one of the flexible film and the printed circuit board.
Park ‘774 teaches further comprising: a shielding layer (Fig. 15 element 75) between the back cover and at least one of the flexible film and the printed circuit board.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a shielding layer between the printed circuit board and the back cover in order to provide a robust protective element to the printed circuit board so as to avoid damage to the printed circuit board.

Regarding claim 17, Wang in view of Park and Heo discloses the device as set forth in claim 12 above.
Wang does not expressly disclose further comprising: a flexible film on the protective layer and connected to the display panel; and a printed circuit board on the protective layer and connected to the flexible film, wherein the protective layer is fixed to the roller.
Park ‘774 teaches a flexible film (Fig. 14 element 231) on the protective layer (as shown in Fig. 14) and connected to the display panel (as discussed in Paragraph [0067]); and a printed circuit board (Fig. 14 element 120) on the protective layer and connected to the flexible film (as shown in Fig. 14), wherein the protective layer is fixed to the roller (as taught by Heo by virtue of the protective layer being fixed to the back cover and the back cover being fixed to the roller element as shown in Fig. 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a printed circuit board and associated film in the second area of the device as taught by Park ‘774 in the device of Wang in order to provide a means of driving the display and further to utilize a protective layer as taught by Heo in the device of Wang as modified by Park in order to provide a protective barrier to the rear of the display device in the unwound state.


Regarding claim 20, Wang in view of Park discloses the device as set forth in claim 12 above.
Wang does not expressly disclose wherein the back cover includes a plurality of back cover patterns spaced apart from each other.
Park ‘774 as combined with Wang in claim 3 above teaches wherein the back cover includes a plurality of separate back cover patterns spaced apart from each other (as shown in Figs. 20A-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide patterns in the back cover of the device of Wang as taught by Park ‘774 in order to facilitate a more flexible back cover in the device.


Claims 14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Park as applied to claim 12 above, and further in view of Heo et al. (US 2017/0156225 A1).

Regarding claim 14, Wang in view of Park discloses the device as set forth in claim 12 above.
Wang does not expressly disclose wherein both edges of the back cover protrude from both edges of the display panel corresponding to both edges of the back cover.
Heo teaches a back cover (Fig. 37(b) elements 15a and 15b) wherein both edges of the back cover protrude from both edges of the display panel corresponding to both edges of the back cover.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a back cover wherein the edges protrude past the display panel as taught by Heo in the device of Wang in order to ensure that the edges of the display panel are adequately protected from damage.


Regarding claim 18, Wang in view of Park and Heo discloses the device as set forth in claim 12 above.
Wang does not expressly disclose wherein the back cover includes a center area and edge areas at respective lateral sides of the center area, the protective layer covering the center area and the edge areas of the back cover, and wherein a thickness of the back cover in the center area is larger than a thickness of the back cover in the edge areas, and a portion of the protective layer covering the edge areas has a larger thickness than a portion of the protective layer covering the center area.
Heo teaches wherein the back cover includes a center area and edge areas at respective lateral sides of the center area (as shown in Fig 37 (b)), the protective layer covering the center area and the edge areas of the back cover (as shown in Fig. 37(b) wherein the protective layer element 15b covers the center area of back cover element 15b), and wherein a thickness of the back cover in the center area is larger than a thickness of the back cover in the edge areas (wherein the thickness of the back cover in the x direction is thicker than the thickness of the back cover in the z direction), and a portion of the protective layer covering the edge areas has a larger thickness than a portion of the protective layer covering the center area (wherein the thickness of the protective layer in the x direction from the edge of the back cover element 15a to the outside of the display is thicker than the thickness of the protective layer in the z direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a protective layer covering the center and edge areas of the back cover as taught by Heo in the device of Wang in order to ensure that the whole of the back cover is protected from damage.

Regarding claim 19, Wang in view of Park and Heo discloses the device as set forth in claim 18 above.
Wang does not expressly disclose further comprising: a reinforcing member on at least one of the edge areas of the back cover and contacting at least one side surface of the protective layer.
Heo teaches further comprising: a reinforcing member (Fig. 37(b) element 15c) on at least one of the edge areas of the back cover and contacting at least one side surface of the protective layer (as shown in Fig. 37(b)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize a reinforcing member on the edge areas of the back cover in order to ensure lateral stability of the display device in the unwound state.


Response to Arguments

Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive. The applicant has argued that the Wang reference does not indicate a means of forming a protective layer having an insulating material, however the examiner respectfully disagrees.  As set forth in the rejections above, Paragraph [0031] of the reference indicates a manner of fabricating a layer of a display screen in order to render said layer magnetic.  The use of the phrase “including an insulating layer” is interpreted to be an open ended transition phrase similar to “comprising”, thus allowing for more than just the insulating material to be a portion of the protective layer (see also MPEP §2111.03(I)).  The examiner asserts that one of ordinary skill in the art would be able to extrapolate such a layer construction to similarly magnetic layers of the display device as needed.  The applicant has further argued that element 4’ “should provide some rigidity” to the display, citing this as a reason which the construction of the magnetic film disclosed in Paragraph [0031] would be ill suited to that of the element 4’, however the examiner asserts that the description of the flexible display having “a certain rigidity” is not in reference to element 4’, but rather the display, element 1, as a whole, which would include elements 12 and 4’, and as such would reinforce the position that a similar construction of these layers would be obvious.

	
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/           Primary Examiner, Art Unit 2841